 220DECISIONSOF NATIONAL LABOR RELATIONS BOARDis sufficient therein, we find that the following constitute appropriateunits for the purpose of collective bargaining within the meaningof Section 9 (b) of the Act :Unit A.All lithographic production employees employed bySalina Press, Inc. and Salina Repro Service, Inc., Syracuse, NewYork, excluding all office clerical employees, professional em-ployees, watchmen and guards, and all supervisors as defined inthe Act.Unit B.All lithographic production employees employed byPratt Printing Company, Inc., Syracuse, New York, excludingall office clerical employees, professional employees, watchmenand guards, and all supervisors as defined in the Act.[Text of Direction of Elections omitted from publication.]SewellManufacturing CompanyandAmalgamated ClothingWorkers of America,AFL-CIO,Petitioner.Case No. 10-RC-5016.December 20, 1962SUPPLEMENTAL DECISION, ORDER, AND DIRECTIONOF THIRD ELECTIONPursuant to a Decision, Order, and Direction of Second Electionissued by the Board on August 9, 1962,' a second election by secretballot was conducted by the Regional Director for the Tenth Regionamong the employees in the appropriate unit.Upon the conclusionof the election the parties were furnished a tally of ballots whichshowed that of approximately 1,338 eligible voters, 345 cast votes for,and 931 cast votes against, the Petitioner, 8 cast challenged ballots, and4 ballots were void.Thereafter the Petitioner filed timely objectionsto conduct affecting the results of the election.In accordance with the Board's Rules and Regulations, the RegionalDirector conducted an investigation, and on September 28, 1962, issuedhis report on objections in which he found the objections to be withoutmerit and recommended that they be overruled. The Petitioner filedtimely exceptions to the Regional Director's report and recommenda-tions dealing with preelection propaganda which was distributed toeligibles during the critical period.'Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Leedom, Fanning, and Brown].1138 NLRB 66.2 In the absence of exceptions thereto, the Board adoptspro formathe Regional Director'srecommendation that objections Nos. 5 and 6 be overruled.140 NLRB No. 24. HOLLYWOOD CERAMICS COMPANY, INC.221The Board has considered the Regional Director's report and theexceptions thereto, and upon the entire record in this case makes thefollowing findings :The Petitioner objected to the election upon the ground,inter alia,that various forms of propaganda distributed to employees duringthe critical period were similar in content and effect to "election propa-ganda" proscribed by the Board in its decision setting aside the firstelection referred to above.The Regional Director's investigation showed that immediatelyprior to the second election employees received copies of "MilitantTruth," dated May 1962, which contained four pages of appeals andarguments against unionization based, in part, upon racial considera-tions.In addition, the employees received copies of local newspaperscontaining editorials and a letter from the Employer which stressedsimilar appeals and arguments against unionization.The RegionalDirector found that such propaganda did not impair the employees'freedom of choice in the election and recommended that objectionsbased thereon be overruled.For the reasons stated below, we do notagree.In our opinion, the propaganda complained of is essentially the sametype of appeal and argument upon which the Board set aside the firstelection.We find that the documents in question were intended to anddid inflame the racial feelings and other prejudices of the voters onmatters unrelated to election issues.As we noted in our prior De-cision setting aside the first election, such propaganda has no place inBoard election campaigns since it creates an atmosphere which is notconducive to a sober and informed exercise of the franchise.Accord-ingly, we find that the conditions under which the election was heldimpeded a reasoned choice as to a bargaining representative and nulli-fied the election.We shall, therefore, set aside the election and directthat a third election be held.[The Board set aside the election held on August 24,1962.][Text of Direction of Third Election omitted from publication.]Hollywood Ceramics Company, Inc.andUnited Brick and ClayWorkers of America,AFL-CIO,Petitioner.Case No. 21-RC-7362.December 20, 1962DECISION AND DIRECTION OF SECOND ELECTIONPursuant to a stipulation for certification upon consent election anelectionby secret ballot was conducted by the Regional Director for the140 NLRB No. 36.